Brown v Ventura (2021 NY Slip Op 03753)





Brown v Ventura


2021 NY Slip Op 03753


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


588 CA 20-00999

[*1]CYNTHIA BROWN AND ANDREW P. BROWN, PLAINTIFFS-RESPONDENTS,
vANNE T. VENTURA AND GARY M. VENTURA, DEFENDANTS-APPELLANTS. 


MICHAEL J. ROULAN, GENEVA, FOR DEFENDANTS-APPELLANTS.
REFERMAT HURWITZ & DANIEL PLLC, ROCHESTER (JOHN T. REFERMAT OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Seneca County (Daniel J. Doyle, J.), dated April 28, 2020. The order and judgment, among other things, granted plaintiffs' motion for summary judgment and denied in part defendants' cross motion for summary judgment. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court